Citation Nr: 1639898	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a urinary disorder, claimed as a urinary tract infection (UTI).  

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before the undersigned in September 2010.  A transcript is of record. 

The Board remanded this case in November 2010 for VA and private treatment records, VA examinations, and stressor verification.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's urinary disorder did not have its clinical onset during active service and did not result from disease or injury incurred in active service.    

2.  The Veteran's arthritis did not manifest until many years after service and did not result from disease or injury incurred in active service.  



3.  The Veteran's PTSD is medically linked to a stressor during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a urinary disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

3.  The criteria for service connection for an acquired psychiatric disorder to include PTSD are satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

VA's duty to notify was satisfied by a letter dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  



VA examinations were performed and medical opinions provided in November 2011 and December 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The medical opinions obtained are adequate to make a fully informed decision on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports set forth the pertinent clinical findings, and the medical opinions provide thorough explanations in support of the conclusions reached containing an analysis that can be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the VA examination reports and medical opinions are adequate for the purposes of this decision. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been 

committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

The Board remanded this claim for further development in November 2010.  All of the Board's remand directives have been accomplished, including requesting the RO to exhaust all avenues of development to verify the Veteran's PTSD stressor, and directing the RO to provide VA examinations of his claimed disabilities.  

Accordingly, the Board finds there has been substantial compliance with its remand instructions or, in the alternative, that no prejudicial error exists in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran the right to compliance with its remand instructions, but also noting that the rule of prejudicial error applies); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).


Service Connection 

The Veteran seeks service connection for a urinary disorder, arthritis and PTSD.  Specifically, he asserts that his arthritis results from climbing ladders, lifting heavy equipment, walking on metal decks and concrete, and working in hazardous conditions while in service; and that his urinary disorder had its onset during service.  He also states that his PTSD results from falling from scaffolding into shark-infested water while in service as reported in his September 2010 hearing testimony.  For the following reasons, the Board finds that service connection is not established for arthritis and a urinary disorder, but is established for PTSD.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The regulation also specifies circumstances in which a claimant's lay testimony alone may be sufficient to establish the in-service stressor.  See § 3.304(f)(1)-(4). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), i.e., arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

With regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) , this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  (The Board notes that the DSM-IV has recently been updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations, including § 4.125, to reflect this update. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


      A. Urinary disorder
      
The Board finds that service connection for a urinary disorder is not warranted.  While in-service in October 1953, the Veteran was treated for acute urethritis due to gonococcus.  The Veteran's 1956 separation examination was silent for urinary complaints nearly three years post infection.  Clinical evaluation of the genitourinary system and urinalysis were normal at that time.  

After service, a September 1978 U.S. Army Reserve record showed that the Veteran reported that he was in good health.  He denied ever having or presently having any urinary problems, i.e., frequent or painful urination.  Later, in a December 1997 treatment record, it was noted that the Veteran complained of non-specific UTI symptoms, but there were no signs of any bacterial infection noted at the time.  An August 1999 treatment record showed that the Veteran was prescribed Hytrin for lower urinary tract symptoms.  In a June 2008 VA treatment record, the Veteran reported frequent burning on urination at the tip of his penis.  There was no history of recurrent UTIs noted and the gonococcal and chlamydia screen was negative.  

The Veteran testified before the Board in September 2010 and reported that he had recurrent urinary problems since.  He reported continuous UTIs since service including, burning, scratching, itchiness, frequent urination, and incontinence.  

The November 2011 VA examiner noted that the Veteran was diagnosed with chronic gonococcal infection symptoms in 1955, was treated for a venereal disease, and that the acute symptoms cleared.  He also stated that the Veteran reported to him experiencing the residual symptoms of occasional burning and itching.  The examiner further noted the Veteran developed symptoms of benign prostatic hyperplasia (BPH) and was diagnosed with the condition in 2008, which included frequency, hesitancy, nocturia, and incontinence.  The examiner stated that those symptoms were controlled with medication and were minimal at the time.  

The December 2015 VA examiner again noted that the Veteran was treated for acute venereal disease in service.  He further noted that the treatment was completed and the Veteran was discharged with no apparent conditions.  The examiner also noted the Veteran's separation examination was silent for urinary complaints three years post infection.  The examiner concluded that medical knowledge did not support the premise that properly treated venereal disease without sequelae three years after infection could recrudesce at a later date.  

Based on the foregoing medical evidence and lay testimony, the Board finds the service connection for a urinary disorder is not warranted.  The Veteran has a current diagnosis of BPH.  During service, he was treated for urethritis due to gonococcus noted which was characterized as acute.  His statements that he has experienced urinary symptoms since service are not found to be credible, based on the negative clinical findings (including urinalysis) on separation examination in 1956 and his specific denial of ever having or presently having any urinary problems in September 1978.  Moreover, the December 2015 VA examiner opined that the Veteran's properly-treated venereal disease resolved without symptoms three years after infection, explaining that medical knowledge did not support the premise that properly-treated venereal disease without sequelae three years after infection could recrudesce at a later date.  

The Veteran's lay statements that his current urinary symptoms are related to his in-service infection are outweighed by the opinion of the VA examiner, given the examiner's medical training and expertise.  Moreover, as neither the Veteran nor his representative is shown to have a medical background, their assertions also lack probative value as a medical finding, as they are considered lay persons in the field of medicine.  Whether burning and itching reported many years after service may be etiologically related to a treated urinary infection during service is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding of a nexus between the Veteran's current condition and his in-service infection.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a urinary disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


      B. Arthritis

The Board finds that service connection for arthritis is also not warranted.  In the November 2011 VA examination, the examiner noted that the Veteran had documented evidence of arthritis in the thoracolumbar spine, bilateral hips, and bilateral knees.  The Veteran has attributed his arthritis to climbing ladders and performing other physical activities while aboard ship during his period of military service and reported that he had joint pain consistently throughout service.  

However, the November 2011 examiner opined that it was less likely than not that the Veteran's arthritis was incurred in or related to service.  He stated that there were no complaints of joint pain or arthritis noted in the service treatment records.  The examiner also noted a September 1978 U.S. Army Reserve physical examination record that did not note or reference any back, hip, or knee symptoms.  The examiner additionally noted the Veteran's involvement in a 1996 motor vehicle accident (MVA) which resulted in a tibial/fibular fracture in his left leg that required open reduction internal fixation (ORIF) surgery.  The examiner explained that this accident likely contributed to the left knee and bilateral hip arthritis.  The examiner concluded that based on all of the evidence of record, it would be difficult to associate the current back, hips, and knee arthritis to an in-service event or injury.  

The Board finds the examiner's opinion highly probative, as it is based upon a review of the Veteran's records and supported by rationale.  A review of the Veteran's service treatment records confirms no instances of treatment for back, hip, or knee pain.  His December 1956 separation examination was unremarkable; clinical evaluation of the spine, other musculoskeletal, and lower extremities was normal.  The September 1978 U.S. Army Reserve record showed that the Veteran reported that he was in good health, made no indications that he was in any pain, and only noted that he had his tonsils removed at age 12.  He specifically denied ever having or presently having arthritis, recurrent back pain, joint deformity, and a trick or locked knee.  VA treatment records from the November 1999 showed a history of a severe MVA in 1996 with major knee and hip trauma.  The record further shows that three screws and pins were inserted into the Veteran's left knee.  

The Veteran's assertion that his arthritis is related to service is outweighed by the opinion of the VA examiner, given the examiner's medical training and expertise.  Moreover, as neither the Veteran nor his representative is shown to have a medical background, their assertions also lack probative value as a medical finding, as they are considered lay persons in the field of medicine.  Whether arthritis diagnosed many years after service may be related to physical activities performed during service is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for 

testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Thus, while it is conceded that the Veteran performed physical activities during service, such as climbing ladders, carrying heavy equipment, and walking on concrete and metal floors, he was not shown to have arthritis of any joint during service or for many years thereafter.  His statement that he experienced joint pain during service and continuing thereafter is not found to be credible, in light of the normal clinical examination on separation from service in December 1956 and the September 1978 Report of Medical History wherein he specifically denied ever having or presently having arthritis, recurrent back pain, joint deformity, and a trick or locked knee.  Arthritis was not present during service or for many years after service, and the competent and credible evidence of record, i.e., the VA examiner's medical opinion, establishes that it is not related to any incident of service, to include the physical activities described by the Veteran.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


      C. PTSD

The Board finds that the criteria for service connection for PTSD are satisfied.  The Veteran has a current diagnosis of PTSD related to an in-service stressor.  Because the evidence is at least in equipoise, the Veteran's claim for service connection for PTSD will be granted.  

The Veteran has a current diagnosis of PTSD.  The November 2011 VA examiner diagnosed the Veteran with PTSD and the diagnosis was confirmed in the December 2015 VA examination.  Thus, the current diagnosis element is satisfied.  38 C.F.R. § 4.125(a).  

The Veteran has an in-service stressor.  Based on the Veteran's September 2010 testimony before the Board, while he was assigned to the USS Point Defiance in the fall of 1955, he was conducting cleaning operations on the side of the vessel when the scaffolding supporting him gave way, propelling him into the sea.  He reported that there were no small boats deployed and he waited for a line to be thrown to him.  While waiting for the line, his fellow sailors began shouting to him that there were sharks spotted in the water near him and he reported seeing shark fins in the water in his proximity.  

Creditable evidence supports his testimony.  The Veteran's personnel service records note that he was stationed aboard the USS Point Defiance from June 1955 to December 1955 and the reported incident occurred in September or October 1955.  Additionally, personnel records from December 1955 show that the Veteran served outside the continental limits of the United stated for eight months.  Finally, the VA examiners who examined the Veteran found him to be a creditable and reliable historian.  Therefore, as there is credible supporting evidence that the claimed in-service stressor actually occurred, the in-service stressor element is satisfied.  38 C.F.R. § 3.304(f) (2015).  

Finally, there is a link between the Veteran's in-service stressor and his PTSD.  The November 2011 and December 2015 VA examiner found it at least as likely as not that the Veteran's PTSD had its onset during service and was related to his reported stressor.  He reasoned that the Veteran was honest and from a clinical perspective, he found the Veteran's history of his PTSD creditable.  He also noted that the Veteran's account of the event has been consistent over several years of treatment, a statement the Board finds probative and supported by the evidence of record.  Thus, the Board finds that the VA examiner's opinion highly probative of the nexus element.  Accordingly, the Board finds that the Veteran's PTSD is clinically linked to his in-service stressor.  

Because all three service connection elements are satisfied, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails). 


ORDER

Entitlement to service connection for a urinary disorder is denied.  

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for an acquired psychiatric condition claimed as PTSD is granted.



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


